Name: Commission Regulation (EEC) No 1825/91 of 27 June 1991 fixing the accession compensatory amounts applicable to Spain to cereals for the 1991/92 marketing year and the coefficient to be used for calculating the amounts applicable to processed products
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 No L 166/42 Official Journal of the European Communities 28 . 6 . 91 COMMISSION REGULATION (EEC) No 1825/91 of 27 June 1991 fixing the accession compensatory amounts applicable to Spain to cereals for the 1991/92 marketing year and the coefficient to be used for calculating the amounts applicable to processed products those applicable to the products to which they are related, with the help of coefficients to be determined ; whereas those coefficients must be fixed taking account of the fact that the accession compensatory amounts apply to imports, to exports and in trade between the Community as constituted at 31 December 1985 and Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable to Spain to the products listed in Article 1 (b) and (c) of Regulation (EEC) No 2727/75 for the 1991 /92 marketing year shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain ('), and in particular Article 7 thereof, Whereas, in accordance with Article 72 ( 1 ) of the Act of Accession, accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applying in the Community as constituted at 31 December 1985, those latter prices , constituting the guarantee to the producer ; whereas , however, following the amendments to the intervention arrangements provided for in Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals (2), as last amended by Regulation (EEC) No 3577/90 (3), buying in is to be carried out at a level lower than the intervention price ; whereas that level , which henceforward constitutes the actual guarantee to the producer, must accordingly serve as a basis for calculating the accession compensatory amounts ; Whereas, in view of the alignment from 1 July 1989 of Spanish prices on Community i prices for all cereals with the exception of durum wheat, accession compensatory amounts should only be fixed for the latter cereal and for meal ; Whereas, in accordance with Article 111 (3) of the Act of Accession, the accession compensatory amounts applicable to processed products are to be derived from CN code Accession compensatory amount (ECU/tonne) Coefficient 1001 10 10 10,55 1001 10 90 10,55 (')  1103 11 10 16,35 1 ,,55 (') For a batch of durum wheat comprising more than 5 % common wheat, the amount to be granted is to be reduced in proportion to the amount by which that percentage is exceeded . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p . 25 . 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . (4 OJ No L 353, 17. 12. 1990, p. 23 .